DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on January 7, 2019. In the preliminary amendment, claims 1, 3, 4, 6, 8, 9, 11, 12, 14, and 15 had been amended.  Now, claims 1-15 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16178558, filed on July 8, 2016.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 is rejected because claim 15 fails to include all of the limitations of the claim from which it depends and this is because claim 15 could be infringed by mere possession of the claimed computer program without carrying out the steps of claim 14. Claim 15 provides additional subject matter that would be best utilized as a separate independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-22 are directed to estimating parameters in an insulin medicament regiment for a subject.  Mathematical calculations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (“Mathematical Concepts”). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 9.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-15 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a process) and will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
11.	Regarding representative independent claim 1, the claim sets forth a device to perform a method of:
	A)    obtaining:
	A. 1) a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a first period of time and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made;
	A. 2) a second data set from one or more insulin pens used by the subject to apply the insulin medicament dosage regimen, the second data set comprises a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprises: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens (ii) a corresponding electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event, and (iii) a type of insulin medicament, wherein the type of insulin medicament is a short acting insulin medicament or a long acting insulin medicament;
	B)    determining one or more insulin sensitivity change estimates by:
	B.    1) making an estimate of a basal insulin sensitivity change between a basal insulin sensitivity estimate (            
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        a
                        s
                        i
                        l
                        ,
                        i
                        ,
                        t
                    
                
                )
            
         for the subject related to the occurrence of a first             
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        a
                        s
                        i
                        l
                        ,
                        i
                        -
                        p
                        ,
                        t
                    
                
                )
            
         of the subject related to the occurrence of a qualified basal insulin related event occurring before the first basal insulin related event, wherein the occurrence of the basal insulin related events are identified in the first data set, the estimating using:
	(i)    the basal insulin sensitivity estimate (            
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        a
                        s
                        i
                        l
                        ,
                        i
                        -
                        p
                        ,
                        t
                    
                
                )
            
         of the subject related to the occurrence of the qualified basal insulin related event occurring before the first basal insulin related events
	(ii)    glucose measurements from the first data set contemporaneous with the occurrence of the first qualified basal insulin related event,
	(iii)    glucose measurements from the first data set contemporaneous with the occurrence of the qualified basal insulin related event occurring before the first qualified basal insulin related event,
	(iv)    an insulin medicament injection event from the second data set corresponding to the first qualified basal insulin related event, wherein the injection has been applied according to the long acting insulin medicament regimen, and
	(v)    an insulin medicament injection event from the second data set corresponding to the qualified basal insulin related event occurring before the first qualified basal insulin related event, wherein the injection has been applied according to the long acting insulin medicament regimen; and/or
	B.2) making an estimate of a bolus insulin sensitivity change between a bolus insulin sensitivity estimate (            
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        o
                        l
                        u
                        s
                        ,
                        i
                        ,
                         
                        t
                    
                
                )
            
         for the subject relating to the occurrence of a             
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        o
                        l
                        u
                        s
                        ,
                        i
                        -
                        p
                        ,
                        t
                    
                
                )
            
         of the subject related to the occurrence of a prior correction bolus with the short acting insulin medicament, wherein the occurrence of the correction bolus and the occurrence of the prior correction bolus are identified in the first data set, the estimating using:
	(i)    glucose measurements from the first data set contemporaneous with the occurrence of the correction bolus with a short acting medicament,
	(ii)    the bolus insulin sensitivity estimate (            
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        o
                        l
                        u
                        s
                        ,
                        i
                        -
                        p
                        ,
                        t
                    
                
                )
            
         of the subject related to the occurrence of a prior correction bolus with the short acting insulin medicament, and
	(iii)    an insulin medicament injection event from the second data set corresponding to the occurrence of the correction bolus and applied according to the short acting insulin medicament regimen; and
	C)    estimating the bolus insulin sensitivity estimate (            
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        o
                        l
                        u
                        s
                        ,
                        i
                        ,
                         
                        t
                    
                
                )
            
         as a function of the estimated basal insulin sensitivity change, in response to making an estimate of the basal insulin sensitivity change in B.l); and/or
D)    estimating the basal insulin sensitivity estimate (            
                
                    
                        I
                        S
                        F
                    
                    
                        b
                        a
                        s
                        i
                        l
                        ,
                        i
                        ,
                        t
                    
                
                )
            
         as a function of the estimated bolus insulin sensitivity change, in response to making an estimate of the bolus insulin sensitivity change in B.2), and
	wherein the insulin sensitivity estimates are parameters in the insulin medicament regimen.

The above-recited limitations set forth an arrangement where data is received to estimate parameters in an insulin medicament regimen for a subject.  This arrangement  but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Such concepts have been considered ineligible Mathematical concepts by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to data that is received to estimate parameters in an insulin medicament regimen for a subject.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A processor
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[page 29, lines 29-31]	The one or more processors 274 run or execute various software programs and/or sets of instructions stored in memory 192, such as the insulin regimen monitoring module 204, to perform various functions for the monitoring device 250 and to process data.
particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant 
  The independent claim, 14 and dependent claims 2-13 and 15, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  
12.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a computer program per se.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchti et al. (U.S. Patent Pre-Grant Publication No. 2013/0165901) in view of Agrawal et al. (U.S. Patent Pre-Grant Publication No. 2013/0338629) and further in view of United States Patent Application Publication Number 2005/0203360, Brauker, et al., hereinafter Brauker.
As per independent claim 1, Ruchti teaches a device for estimating parameters in an insulin medicament regimen for a subject that includes both a short acting insulin medicament regimen and a long acting insulin medicament regimen , and wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method of: B) determining one or more insulin sensitivity change estimates by: B.1) making an estimate of a basal insulin sensitivity change between a basil insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                            )
                        
                     for the subject related to the occurrence of a first basal insulin related event undertaken by the subject within the first period of time, when the first basil insulin related event is deemed qualified, and a basil insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    ,
                                     
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                      of the subject related to the occurrence of a qualified basal insulin related event occurring before the first basal insulin related event, wherein the occurrence of the basal insulin related events are identified in the first data set, the estimate using:
(i)	the basil insulin sensitivity estimate (                
                    
                        
                            I
                            S
                            F
                        
                        
                            b
                            a
                            s
                            a
                            l
                            ,
                             
                            i
                            -
                            p
                            ,
                            t
                        
                    
                    )
                
              of the subject related to the occurrence of the qualified basal insulin related event occurring before the first basal insulin related events, (See Paragraph [0063]: The patient’s fasting glucose measurements and pre-prandial glucose measurements can be received by the workstation, which may be used to adjust the basal rate.),
(ii)    glucose measurements from the first data set contemporaneous with the occurrence of the first qualified basal insulin related event, (See Paragraph [0043]: The insulin dosing methodology may operate based on a proactive system of glucose control to predict preprandial and basal insulin doses based on glucometer readings preprandially, and on the history of glucometer readings as well as previous insulin doses and other status of the patient and  [0070]: Adapting a set of internal control parameters on the basis of patient variables of observed nutritional intake and observed blood glucose response to insulin injections, which the Examiner is interpreting observed nutritional intake to encompass a fasting event and the observed glucose response to encompass fasting glucose level.),
(iii)    glucose measurements from the first data set contemporaneous with the occurrence of the qualified basal insulin related event occurring before the first qualified basal insulin related event, (See Paragraph [0073]: Adjustments to a calculated required amount of long-activing dosages can be made to adjust for changes associated with increased or decreased insulin sensitivity), 
(iv)    an insulin medicament injection event from the second data set corresponding to the first qualified basal insulin related event, wherein the injection has been applied according to the long acting insulin medicament regimen, (see Paragraph [0065]: the general dosing recommendations may include a single injection of long-acting (e.g., basal) insulin in either the evening or morning and an injection of short-acting insulin prior to each meal) , and
(v)    an insulin medicament injection event from the second data set corresponding to the qualified basal insulin related event occurring before the first qualified basal insulin related event, wherein the injection has been applied according to the long acting insulin medicament regimen, (see Paragraph [0065]: the general dosing recommendations may include a single injection of long-acting (e.g., basal) insulin in either the evening or morning and an injection of short-acting insulin prior to each meal) ; and/or; or 
B. 2) making an estimate of a bolus insulin sensitivity change between a bolus insulin sensitivity estimate (                
                    
                        
                            I
                            S
                            F
                        
                        
                            b
                            o
                            l
                            u
                            s
                            ,
                            i
                            ,
                            t
                        
                    
                
            ) for the subject relating to the occurrence of a correction bolus with a short acting insulin medicament within the first period of time and a bolus insulin sensitivity estimate (                
                    
                        
                            I
                            S
                            F
                        
                        
                            b
                            o
                            l
                            u
                            s
                            ,
                            i
                            -
                            p
                            ,
                            t
                        
                    
                
            ) of the subject related to the occurrence of a prior correction bolus with the short acting insulin 
(i)    glucose measurements from the first data set contemporaneous with the occurrence of the correction bolus with a short acting medicament, (See Paragraph [0078]: The short-acting insulin dosage can be determined based upon the patient’s current blood glucose levels and expected carbohydrate intake using known insulin effect curves),
(ii)    the bolus insulin sensitivity estimate (                
                    
                        
                            I
                            S
                            F
                        
                        
                            b
                            o
                            l
                            u
                            s
                            ,
                            i
                            -
                            p
                            ,
                            t
                        
                    
                
            ) of the subject related to the occurrence of a prior correction bolus with the short acting insulin medicament, (See Paragraph [0078]: The short-acting insulin dosage can be determined based upon the patient’s current blood glucose levels and expected carbohydrate intake using known insulin effect curves), and 
(iii)    an insulin medicament injection event from the second data set corresponding to the occurrence of the correction bolus and applied according to the short acting insulin medicament regimen, (See Paragraph [0078]: The short-acting insulin dosage can be determined based upon the patient’s current blood glucose levels and expected carbohydrate intake using known insulin effect curves); and 
C)    estimating the bolus insulin sensitivity estimate (                
                    
                        
                            I
                            S
                            F
                        
                        
                            b
                            o
                            l
                            u
                            s
                            ,
                            i
                            ,
                            t
                        
                    
                
            ) as a function of the estimated basal insulin sensitivity change, in response to making an estimate of the basal insulin sensitivity change in B.l), (See Paragraph [0063]: The patient’s fasting glucose measurements and pre-prandial glucose measurements can be received by the workstation, which may be used to adjust the basal rate); and/or 
D)    estimating the basal insulin sensitivity estimate (                
                    
                        
                            I
                            S
                            F
                        
                        
                            b
                            a
                            s
                            a
                            l
                            ,
                            i
                            ,
                            t
                        
                    
                    )
                
              as a function of the estimated bolus insulin sensitivity change, in response to making an estimate of the bolus insulin sensitivity change in B.2), (See Paragraph [0103]: an adjusted IV insulin bolus (e.g. short-acting insulin) dose may be calculated by subtracting the volume of short-acting subcutaneous insulin on board from a recommended or existing IV bolus volume. The adjusted IV insulin bolus dose may further in some examples be increased by an insulin volume sufficient to compensate for any entered carbohydrates.), and
wherein the insulin sensitivity estimates are parameters in the insulin medicament regimen, (see Paragraph [0058]: At each measurement, estimated underlying control variables may be updated according to non-linear equation).

While Ruchti teaches a device that is able to execute a method that is able to estimate parameters in an insulin medicament regimen for a subject, Ruchti may not explicitly teach A)    obtaining: 
A. 1) a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a first period of time and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made;
A. 2) a second data set from one or more insulin pens used by the subject to apply the insulin medicament dosage regimen, the second data set comprises a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprises: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens (ii) a corresponding electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event, and (iii) a type of insulin medicament, wherein the type of insulin medicament is a short acting insulin medicament or a long acting insulin medicament.
However, Agrawal teaches A)    obtaining: 
 (See Paragraph [0102]: Data sets can be selected that possess readings and averages of glucose values that are taken over certain time periods.);
A. 2) a second data set from one or more insulin pens used by the subject to apply the insulin medicament dosage regimen, the second data set comprises a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprises: (iii) a type of insulin medicament, wherein the type of insulin medicament is a short acting insulin medicament or a long acting insulin medicament, (See Paragraph [0237]: When the task detects a long term hypoglycemic event occurring after a correction bolus event, the recommendation at task includes a suggestion to increase the patient’s insulin sensitivity value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize receiving glucose measurement data sets with certain time periods and estimating a bolus insulin sensitivity with the use of glucose level and short acting insulin medicament as taught by Agrawal to further the estimation process and utilize bolus and basal estimation of Ruchti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ruchti with Agrawal with the motivation of assisting in the management of diabetes therapy (See Technical Field of Agrawal in Paragraph [0002]).

Ruchti in view of Argrawal does not explicitly teach (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens, and (ii) a corresponding electronic timestamp that is automatically .
However, Brauker teaches (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens, (see paragraphs [0229] the external device 34 is an insulin pen, and the receiver 12 is able to communicate therapy recommendations, such as insulin amount and time to the insulin pen.), and : (ii) a corresponding electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event, (see paragraphs [0229] the external device 34 is an insulin pen, and the receiver 12 is able to communicate therapy recommendations, such as insulin amount and time to the insulin pen).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize receiving glucose measurement data sets with certain time periods and estimating an insulin medicament injected into the subject using a respective insulin pen as taught by Brauker to further the estimation process and utilize bolus and basal estimation of Agrawal and Ruchti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ruchti in view of Agrawal with Brauker with the motivation of encourage proactive behavior and preempt clinical risk. (See Abstract of Brauker).
As per claim 2, Ruchti/Agrawal/Brauker teaches the device of claim 1 as described above. Ruchti further teaches wherein the estimated basal insulin sensitivity change is a function of the estimated basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    .
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                            )
                             
                        
                    for the subject upon occurrence of the first basal insulin related event and the basal insulin sensitivity factor                         
                            
                                
                                    (
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                    )
                                
                            
                        
                     of the subject during the qualified 
As per claim 3, Ruchti/Agrawal/Brauker teaches the device of claim 1 as described above. Ruchti further teaches wherein the estimated bolus insulin sensitivity change is a function of the estimated bolus insulin sensitivity estimate (ISFbolus,i,t) for the subject upon occurrence of the correction bolus with a short acting insulin medicament and the bolus insulin sensitivity factor (ISFbolus,i-p,t) of the subject estimated based upon occurrence of a prior correction bolus with the short acting insulin medicament.. (See Paragraphs [0060]-[0062] and [0073]: Describes a process for basal dose recommendation by using prior insulin delivery, glucose measurements, and/or expected carbohydrate consumption, and with the process of estimation that is described can also dictate the specific bolus size and drip rate for IV insulin therapy as well. The use of the insulin effect curve that can dictate further adjustments that can be utilized.).
As per claim 4, Ruchti/Agrawal/Brauker teaches the device of claim 1 as described above. Ruchti further teaches E) estimating a basal insulin sensitivity factor curve (ISFbasal,i
As per claim 5, Ruchti/Agrawal/Brauker teaches the device of claims 1 and 4 as described above. Ruchti further teaches wherein the estimating the basil insulin sensitivity factor curve (ISFbasil,i) in E) comprising computing:

    PNG
    media_image1.png
    64
    480
    media_image1.png
    Greyscale

Wherein                 
                    
                        
                            (
                            I
                            S
                            F
                        
                        
                            b
                            a
                            s
                            a
                            l
                            ,
                            i
                            -
                            p
                            )
                        
                    
                
             represents a prior basal sensitivity factor curve estimate.
(See Claim 11: The computing device can perform the functions of receiving underlying patient-specific control variables for the patient determined based on a therapy provided for the patient, observed patient specific response to the therapy, and determining an amount of insulin used per day by the patient and an insulin sensitivity factor, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 6, Ruchti/Agrawal/Brauker teaches the device of claim 1 as described above. Ruchti further teaches further comprising:
F) estimating a bolus insulin sensitivity factor curve (ISFbolus,i) as a function of (i) the estimated bolus insulin sensitivity change, in response to estimating the bolus insulin sensitivity change in B2) and/or in response to estimating the bolus insulin sensitivity in C), (See Paragraph [0073]: Adjustments to a calculated required amount of short acting can be made to adjust for changes associated with increased or decreased insulin sensitivity following delivery of a long-acting dose of insulin, changes associated with an insulin therapy provided to the patient, changes due to non-uniformity in the shape of the insulin effect curve associated with long-acting insulin, and changes due to the correction scale portion of the short-acting insulin dose from frequent glucose measurements.), or (ii) updating the basal insulin sensitivity curve (ISFbasal) as a function of the estimated basal insulin sensitivity factor curve (ISFbasal,i) of E) and prior estimated basal insulin sensitivity factor curves for the subject (See Paragraph [0073]: Adjustments to a calculated required amount of short acting can be made to adjust for changes bolus) or the updated basal insulin sensitivity curve (ISFbasal) (See Paragraph [0072]: Insulin requirements may be calculated using estimated internal control parameters including the patient’s total daily dose or vassal dose, and an adjustment to a current insulin recommendation may be made to compensate for insulin-on-board, which can be a negative or positive adjustment which can utilize GFR adjusted insulin effect curves to provide appropriate action.).
As per claim 7, Ruchti/Agrawal/Brauker teaches the device of claims 1 and 6 as described above. Ruchti further teaches wherein the estimating the bolus sensitivity factor curve (ISFbolus,i) in F) comprising computing:

    PNG
    media_image2.png
    73
    486
    media_image2.png
    Greyscale

Wherein                 
                    
                        
                            (
                            I
                            S
                            F
                        
                        
                            b
                            o
                            l
                            u
                            s
                            ,
                            i
                            -
                            p
                            )
                        
                    
                
             represents a prior bolus sensitivity factor curve estimate.
(See Claim 11: The computing device can perform the functions of receiving underlying patient-specific control variables for the patient determined based on a therapy provided for the patient, observed patient specific response to the therapy, and determining an amount of insulin used per day by the patient and an insulin sensitivity factor, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 8, Ruchti/Agrawal/Brauker teaches the device of claims 1 and 4 as described above. Ruchti further teaches further comprising: G) updating:
(i) the bolus insulin sensitivity curve                 
                    
                        
                            (
                            I
                            S
                            F
                        
                        
                            b
                            o
                            l
                            u
                            s
                            )
                        
                    
                
             as a function of the estimated bolus insulin sensitivity factory curve (ISFbolus,i) of F) and prior estimated bolus insulin sensitivity factor curves for the subject (See Paragraph [0055]: Discloses an equation that uses insulin dose at a time and glucose measurements at certain times, which the Examiner is interpreting to encompass to be utilized as variables for checking the parameters.) and (ii) updating the basal insulin sensitivity curve (ISFbasal) as a function of the estimated basal insulin sensitivity factor curve (ISFbasal.i) of E) and prior estimated basal insulin sensitivity factor curves for the subject; and    (See Table 1: The teaching of Ruchti attempts to reduce hypoglycemia by maintaining un-stacking the frequently dosed insulin, and the setting of frequent short-acting insulin doses (e.g., a snack followed by a meal) for adjustments to be made if there were such close doses. Combined with the equation of Paragraph [0055]); and H) providing a recommended dose of the short acting insulin medicament to achieve a target fasting glucose level in the subject by using glucose measurements form a portion of the plurality of glucose measurements and the updated bolus insulin sensitivity curve                 
                    
                        
                            (
                            I
                            S
                            F
                        
                        
                            b
                            o
                            l
                            u
                            s
                            )
                        
                    
                
             or the updated basal insulin sensitivity curve (ISFbasal), (See Paragraph [0103]: an adjusted IV insulin bolus (e.g. short-acting insulin) dose may be calculated by subtracting the volume of short-acting subcutaneous insulin on board from a recommended or existing IV bolus volume. The adjusted IV insulin bolus dose may further in some examples be increased by an insulin volume sufficient to compensate for any entered carbohydrates.).
As per claims 9-15, these claims are rejected for the same reasons as set forth with regard to claims 1-8 as described above. Ruchti further teaches a method for estimating parameters in an insulin                         
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                        
                     for the subject upon occurrence of a first fasting event undertaken by the subject within the first period of time, when the first fasting event is deemed qualified, the estimating using; an expected fasting blood glucose level (                        
                            
                                
                                    F
                                    B
                                    G
                                
                                
                                    e
                                    x
                                    p
                                    e
                                    c
                                    t
                                    e
                                    d
                                
                            
                            )
                        
                     during the first fasting event based upon a present dosing of a long acting insulin medicament in the long acting insulin medicament regimen, (See Paragraph [0063]: The patient’s fasting glucose measurements and pre-prandial glucose measurements can be received by the workstation, which may be used to adjust the basal rate.),a fasting glucose level (                        
                            
                                
                                    
                                        
                                            F
                                            B
                                            G
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                            )
                        
                     of the subject during the first fasting event that is obtained from the portion of the plurality of glucose measurements that is contemporaneous with the first fasting event (See Paragraph [0070]: Adapting a set of internal control parameters on the basis of patient variables of observed nutritional intake and observed blood glucose response to insulin injections, which the Examiner is interpreting observed nutritional intake to encompass a fasting event and the observed glucose response to encompass fasting glucose level.), and a basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject during a qualified fasting event occurring before the first fasting event (See Paragraph [0073]: Adjustments to a calculated required amount of long-activing dosages can be made to adjust for changes associated with increased or decreased insulin sensitivity, and if fasting data is available as taught in Paragraph [0063], the Examiner is interpreting the teachings of Ruchti to encompass the claimed portion.); or making a bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                        
                    ) for the subject upon occurrence of a correction bolus with a short acting insulin medicament within the first period of time, the estimating using an expected blood glucose level (                        
                            
                                
                                    B
                                    G
                                
                                
                                    e
                                    x
                                    p
                                    e
                                    c
                                    t
                                    e
                                    d
                                
                            
                        
                    ) based upon the correction bolus 
While Ruchti teaches a method that is able to estimate basal insulin sensitivity, Ruchti may not explicitly teach A) obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a first period of time and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; a glucose level (                        
                            
                                
                                    
                                        
                                            B
                                            G
                                        
                                        ^
                                    
                                
                                
                                    c
                                    o
                                    r
                                    r
                                    ,
                                    i
                                
                            
                            )
                             
                        
                    of the subject after occurrence of the correction bolus, wherein                         
                            
                                
                                    
                                        
                                            B
                                            G
                                        
                                        ^
                                    
                                
                                
                                    c
                                    o
                                    r
                                    r
                                    ,
                                    i
                                
                            
                        
                     is obtained from the portion of the plurality of glucose measurements from the first data set that is contemporaneous with a period of time after the occurrence of the correction bolus, and (iii) a bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject estimated based upon occurrence of a prior correction bolus with the short acting insulin medicament.
However, Agrawal teaches a method that is capable of A) obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a first period of time and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made (See Paragraph [0102]: Data sets can be selected that possess readings and averages of glucose values that are taken over certain time periods.); a glucose level (                        
                            
                                
                                    
                                        
                                            B
                                            G
                                        
                                        ^
                                    
                                
                                
                                    c
                                    o
                                    r
                                    r
                                    ,
                                    i
                                
                            
                            )
                             
                        
                    of the subject after occurrence of the correction bolus, wherein                         
                            
                                
                                    
                                        
                                            B
                                            G
                                        
                                        ^
                                    
                                
                                
                                    c
                                    o
                                    r
                                    r
                                    ,
                                    i
                                
                            
                        
                     is obtained from the portion of the plurality of glucose measurements from the first data set that is contemporaneous with a period of time after the occurrence of the correction bolus (See Paragraph [0239]: Glucose data for a correction bolus event and a corresponding recommendation related to a long term glycemic variability condition, which shows the glucose data over a certain stretch of time.), and a bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject estimated based upon occurrence of a prior correction bolus with the short acting insulin medicament. (See Paragraph [0237]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize receiving glucose measurement data sets with certain time periods and estimating a bolus insulin sensitivity with the use of glucose level and short acting insulin medicament as taught by Agrawal to further the estimation process and utilize bolus and basal estimation of Ruchti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ruchti with Agrawal with the motivation of assisting in the management of diabetes therapy (See Technical Field of Agrawal in Paragraph [0002]).
As per claim 15, Ruchti/Agrawal/Brauker teaches the method in claim 14 as described above. Ruchti further teaches a computer program is provided comprising instructions that, when executed by one or more processors, perform the method according to claim 14 (See Paragraph [0007]: Any of the methods described herein may be provided in a form of instructions stored on a non-transitory computer readable medium.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624